Citation Nr: 0916569	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  94-19 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for loss of bladder 
control, to include as secondary to a service-connected 
lumbosacral strain.

2.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to 
April 1956, and had subsequent service in the reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).

By May 1992 rating decision, a rating in excess of 10 percent 
for the Veteran's service-connected lumbosacral spine was 
denied.  Personal hearings before a member of the Board were 
conducted in March 1994 and July 1996.  The Board remanded 
this case to the RO in October 1996 for additional 
evidentiary development.  In the October 1996 remand, the 
Board also directed the RO to consider other issues, 
including service connection for otitis externa and tinnitus. 
The RO denied the claims in February 1999, and the Veteran 
perfected an appeal of both issues.

In an April 1999 rating decision, the RO denied service 
connection for degenerative joint disease (DJD) of the lumbar 
spine, loss of bladder control and loss of bowel control as 
secondary to the service-connected back disorder; a total 
disability rating by reason of individual unemployability was 
also denied.  The Veteran perfected an appeal of the issues 
of DJD of the lumbar spine, and loss of bladder control.

In his July 1999 substantive appeal, the Veteran indicated 
that he desired a hearing before a member of the Board.  
However, he withdrew his request in a subsequent statement 
dated in August 1999. 38 C.F.R. § 20.704(e) (2008).

In a May 2000 decision, the Board denied service connection 
for DJD of the lumbar spine, loss of bladder control, 
tinnitus and otitis externa, as well as an increased rating 
for lumbosacral strain.  The Veteran appealed the decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a July 2001 Joint Motion for Remand, the Court 
vacated and remanded the Board's decision for consideration 
of the Veterans Claims Assistance Act (VCAA) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).

In February 2002, the Board undertook additional development 
of the evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2003).  
However, this regulation was invalidated by the United States 
Court of Appeals for the Federal Circuit.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Therefore, the Board remanded the 
case to the RO in July 2003.

In a June 2004 decision, the Board denied service connection 
for DJD of the lumbar spine, loss of bladder control and 
otitis externa, and remanded the issues of service connection 
for tinnitus and an increased rating for lumbosacral strain.  
The Veteran appealed the decision to the Court.  In an April 
2005 Order pursuant to a Joint Motion for Remand, the Court 
vacated the Board's decision as to the issues of service 
connection for DJD of the lumbar spine and loss of bladder 
control and remanded those issues to the Board.  The 
remaining issue, entitlement to service connection for otitis 
externa, was dismissed.  The April 2005 Order left 
undisturbed the remanded issues of the Board's June 2004 
remand.

In November 2005, the Board remanded the issues of service 
connection for DJD of the lumbar spine, and loss of bladder 
control, for issuance of a supplemental statement of the case 
(SSOC).

In a September 2007 decision, the Board denied the Veteran's 
claim for an evaluation in excess of 10 percent for his 
service-connected lumbar strain, as well as his claims of 
entitlement to service connection for loss of bladder 
control, tinnitus disability and DJD of the lumbar spine.  
The Veteran appealed the decision to the Court.  In an 
October 2008 Order, pursuant to a Joint Motion for Partial 
Remand, the Court vacated the Board's decision with respect 
to the issues of entitlement to service connection for loss 
of bladder control and entitlement to an evaluation in excess 
of 10 percent for lumbosacral strain, and remanded them to 
the Board.  The Court left undisturbed the Board's decision 
with respect to the claims of service connection for tinnitus 
disability and DJD of the lumbar spine.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a recent decision, Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the Court held that a 38 U.S.C. § 5103(a) notice 
requires at a minimum, that the Secretary notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further held 
that if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for a 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability. 

In this case, it does not appear that VCAA notice has been 
provided that conforms to all of the requirements as set 
forth in Vazquez-Flores.  During the pendency of the 
Veteran's appeal, VA promulgated new regulations for the 
evaluation of intervertebral disc syndrome, 38 C.F.R. § 
4.71a, Diagnostic Code 5293, effective September 23, 2002.  
See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 
C.F.R. pt. 4).  Later, VA promulgated new regulations for the 
evaluation of the remaining disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003) (codified at 38 C.F.R. pt. 4).  The amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine, based 
largely on limitation or loss of motion, as well as other 
symptoms.  Upon remand, the Veteran should be provided notice 
of all applicable provisions regarding evaluation of the 
spine.  See 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5293 (effective 
through September 22, 2002), Diagnostic Codes 5285-5295 
(effective through September 25, 2003), Diagnostic Code 5293 
(effective from September 23, 2002, and reclassified to 5243 
effective September 26, 2003), Diagnostic Codes 5235-5243 
(effective September 26, 2003, including reclassification of 
Diagnostic codes 5285-5295).

VA's duty to assist includes providing an adequate 
examination when such an examination is indicated.  Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an 
examination, it must be adequate or VA must notify the 
Veteran why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is 
adequate if it "takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one."  Barr, 21 Vet. 
App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991)).  An examination must be based upon consideration of 
the Veteran's prior medical history and examinations.  Stefl, 
21 Vet. App. at 123.

In the present case, the Veteran was provided a genitourinary 
VA examination in 2006, which was amended in April 2007.  
Although this examination resulted in a favorable opinion, 
the examination was not based upon a review of the entire 
claims file.  Although the examiner indicated that the 
Veteran's back pain started as early as 1954, the service 
treatment records reflect only an injury in February 1956.  
It is thus clear that not all records, including the service 
treatment records and post-service medical records, were 
considered in rendering this opinion.  The Veteran's attorney 
has requested further examination, in the event that the 
Board finds this examination inadequate.  Accordingly, the 
claim for service connection of loss of bladder control must 
be remanded for further examination.  See Barr 21 Vet. App. 
at 311.

Likewise, as the Veteran's attorney has pointed out, the 
Veteran's latest VA examination of the spine dated in 
September 2006, does not address the effect that the 
Veteran's service-connected lumbosacral strain would have on 
his ability to work, although the Veteran was retired.  
Because this examination does not address the effect that the 
Veteran's service-connected lumbosacral strain might have on 
his ability to work, it must be returned as inadequate.  Id.  
The Veteran's attorney requested consideration of 38 C.F.R. 
§ 3.321(b), a higher rating based on extraschedular 
evaluation.  Moreover, the Veteran's attorney seems to 
suggest that this disability has increased in severity since 
this examination.  When it is indicated that the severity of 
a service-connected disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 
1 Vet. App. 121 (1991).  Accordingly, for these reasons, 
further examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran a 
VCAA notice that notifies him of the 
information and evidence not of record 
that is necessary to substantiate his 
claims for service-connection of loss of 
bladder control, including on a secondary 
basis and for an increased evaluation of 
his lumbosacral strain.  This notice 
should provide the Veteran with both 
versions of 38 C.F.R. § 3.310, which was 
amended during the course of this appeal 
to implement the decision in Allen v. 
Principi, 7 Vet. App. 439 (1995), that 
addressed the subject of the granting of 
service connection for the aggravation of 
a nonservice-connected condition by a 
service-connected condition.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  This 
notice must also inform the Veteran of 
which information and evidence, if any, 
that he is to provide to VA and which 
information and evidence, if any, that VA 
will attempt to obtain on his behalf.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  
This notice must also be compliant with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), and specifically provide notice of 
the regulatory provisions for rating the 
spine, which have been amended during the 
course of this appeal.  

2.  Following the provision of adequate 
notice, the Veteran should be afforded a 
VA examination to ascertain the etiology 
of his loss of bladder control.  Any 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and following this review 
offer comments and an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
any currently diagnosed disorder of the 
bladder resulting in loss of bladder 
control is causally or etiologically 
related to the Veteran's service-connected 
lumbosacral strain, as opposed to his non-
service connected degenerative disc/joint 
disease of the lumbar spine.  38 C.F.R. 
§ 4.14 (2008) (the use of manifestations 
not resulting from service-connected 
disease or injury in establishing the 
service-connected evaluation...is to be 
avoided).  If any currently diagnosed 
disorder of the bladder is not caused by 
his service-connected lumbosacral strain, 
the examiner should comment as to whether 
the Veteran's service-connected 
lumbosacral strain chronically worsens or 
increases the severity of any diagnosed 
disorder of the bladder.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  The Veteran's 
claims file must be made available to the 
examiner for review in connection with the 
examination.

3.  Following the provision of adequate 
notice, the Veteran should be provided an 
orthopedic examination to determine the 
current severity of his service-connected 
lumbosacral strain.  The examiner must be 
notified that only the effects of 
lumbosacral strain must be identified in 
rendering findings for this examination, 
as opposed to any other nonservice-
connected disability of the low back.   
38 C.F.R. § 4.14 (2008) (the use of 
manifestations not resulting from service-
connected disease or injury in 
establishing the service-connected 
evaluation...is to be avoided).  The 
Veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination, and any indicated tests or 
studies should be completed.

A copy of all the pertinent criteria for 
rating disabilities of the spine should be 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should undertake range of motion 
studies for the lumbar spine, noting the 
exact measurements for flexion, extension, 
bilateral rotation and bilateral lateral 
flexion, specifically identifying any 
limitations due to pain, incoordination, 
weakened movement, or excess fatigability 
on use in terms of additional degrees of 
limitation of motion. The examiner should 
articulate whether any manifestation found 
is due to service-connected lumbosacral 
strain.  The symptoms of lumbosacral 
strain and the associated degree of 
severity should be precisely documented.  
If this is not possible, the examiner 
should provide explanation.  The examiner 
should also comment on the effect that the 
Veteran's service-connected lumbosacral 
strain would have on his ability to work.  

4.  The AMC/RO should then undertake any 
other development deemed necessary and 
readjudicate the issues on appeal.  The 
AMC/RO should consider whether staged 
ratings for the service-connected 
lumbosacral strain are appropriate for any 
distinct time periods (if different 
ratable symptoms can be identified).  Hart 
v. Mansfield, 21 Vet. App. 505 (2007). The 
AMC/RO should also document whether 
referral for extraschedular evaluation for 
the service-connected lumbosacral strain 
under 38 C.F.R. § 3.321(b) is warranted.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with an SSOC that 
addresses all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The appellant 
and his attorney should be given an 
opportunity to respond to the SSOC, before 
this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

